Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 3, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151277(80)(81)                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  ROBERT ARBUCKLE, Personal Representative                                                                  Joan L. Larsen,
  of the Estate of CLIFTON M. ARBUCKLE,                                                                               Justices
                 Plaintiff-Appellee,
                                                                    SC: 151277
  v                                                                 COA: 310611
                                                                    MCAC: 11-000043
  GENERAL MOTORS, LLC,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motions of the Michigan Association for Justice
  to participate as amicus curiae and to extend the time for filing an amicus brief are
  GRANTED. The amicus brief will be accepted as timely filed if submitted on or before
  February 17, 2016.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 February 3, 2016
                                                                               Clerk